Case 1:16-cv-00861-ALC Document 113 Filed 02/05/19 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT DATERLED ye;
SOUTHERN DISTRICT OF NEW YORK Ds fis

 

COMMODITIES & MINERALS
ENTERPRISE LTD.,

Plaintiff, : 1:16-cv-00861 (ALC)
-against- : ORDER TO SHOW CAUSE
CVG FERROMINERA ORINOCO, C.A.,

Defendant.

 

x
ANDREW L. CARTER, JR., United States District Judge:

On November 9, 2018, Plaintiff Commodities & Minerals Enterprise LTD. filed a status
report informing the Court that a proceeding related to this case in the United States District
Court for the Southern District of Florida had concluded in favor of Plaintiff. ECF No. 107. In
light of this, the Court held a pre-motion conference on December 12, 2018 to discuss Plaintiff's
anticipated motion to lift the stay in this case and to seek a turnover of all funds attached by the
Court, which Defendant did not attend. During the conference, the Court granted Plaintiff leave
to file its motion and provided a briefing schedule. ECF No. 109. Plaintiff filed its motion on
December 20, 2018. ECF Nos. 110-12. Defendant’s response was due on January 22, 2019.
Defendants’ have not filed any response as of the date of this order. Accordingly, Defendant is
ORDERED TO SHOW CAUSE within 7 days as to why Plaintiffs’ motion should not be

treated as unopposed.

ne “Arde J Ce
Dated: February 5, 2019 )—~
New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
